Citation Nr: 1746766	
Decision Date: 10/19/17    Archive Date: 10/31/17

DOCKET NO.  11-21 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a disability evaluation in excess of 30 percent for left knee medial meniscectomy residuals.

2. Entitlement to a total rating for compensation purposes based on individual unmeployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Tunis, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1971 to June 1978.

This matter came before the Board of Veteran's Appeals (Board) from a November 2009 rating decision of the Waco, Texas, Regional Office (RO) which, in pertinent part, the RO proposed to reduce the evaluation for the Veteran's left knee medial meniscectomy residuals from 30 to 10 percent. In February 2010, the RO effectuated the proposed reduction as of May 1, 2010. In July 2011, the RO denied an increased evaluation for the Veteran's left knee medial meniscectomy residuals. In April 2012, the RO denied a TDIU.

In April 2014, the Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) sitting at the RO. A hearing transcript was prepared and incorporated into the record.

In June 2014, the Board restored the Veteran's 30 percent disability rating from the left knee medial meniscectomy residuals and remanded the Veteran's increased rating and TDIU claims for further evidentiary development. After a review of the record, the Board again remanded the matter in December 2016. The Veteran's claims file has now been returned to the Board. The Board finds that there has been substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268, 271 (1998); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence. 

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. For the entire period on appeal, left knee flexion is not limited to 60 degrees or more, but exhibited painful flexion with arthritis.

2. For the entire period on appeal, left knee extension is not limited to 5 degrees or more, but exhibited painful extension with arthritis.

3. For the entire period on appeal, left knee exhibited locking, instability measuring 2+, pain, and effusion.


CONCLUSIONS OF LAW

1. For the entire period on appeal, the criteria for a disability evaluation in excess of 30 percent for left knee medial meniscectomy residuals, based on subluxation, is denied. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5258, 5257, 5003 (2016).

2. For the entire period on appeal, the criteria for a disability evaluation of 10 percent, but no higher, for left knee medial meniscectomy residuals, based on limitation of flexion, is granted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5260, 5003 (2016).

3. For the entire period on appeal, the criteria for a disability evaluation of 10 percent, but no higher, for left knee medial meniscectomy residuals, based on limitation of extension, is granted. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5261, 5003 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Duties to Notify and Assist

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) in March 2005 and July 2009 letters. 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016). 

Concerning the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including his service treatment records, post-service treatment records, and VA examination reports. 

The Veteran was provided a hearing before the undersigned VLJ in April 2014. As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary. Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

These claims were remanded in June 2014 and December 2016 to afford the Veteran an additional VA examinations. Since the Board's remands the Veteran was provided VA examinations in February 2015 and January 2017. The Board finds that the January 2017 VA examination substantially complies with the requirements under Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), as set-forth in the last Board remand. Accordingly, there has been substantial compliance with the Board's remand directives and the matter is not appropriately before the Board for adjudication. Stegall v. West, 11 Vet. App. 268 (1998). 


	(CONTINUED ON NEXT PAGE)



II. Increased Ratings

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10. 

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be "staged." Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.) Where entitlement to compensation has already been established, as is the case here, and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 38 C.F.R. § 4.45.

The Veteran's left knee disability is currently rated under Diagnostic Code 5261-5260 (limitation of extension and limitation of extension, respectfully). 38 C.F.R. § 4.71a. 38 C.F.R. § 4.27. The 30 percent rating is based upon instability of the left knee (Diagnostic Code 5257). Hyphenated diagnostic codes are used when a rating for a particular disability under one diagnostic code is based upon rating of the residuals of that disability under another diagnostic code. 

Included within 38 C.F.R. § 4.71a are multiple Diagnostic Codes that evaluate impairment resulting from service-connected knee disorders, including Diagnostic Code 5257 (other impairment, including recurrent subluxation or lateral instability), Diagnostic Code 5261 (limitation of extension), Diagnostic Code 5262 (impairment of the tibia and fibula), and Diagnostic Code 5260 (limitation of flexion). 

Diagnostic Code 5257 provides that an evaluation of 10 percent is assigned for slight recurrent subluxation or lateral instability, an evaluation of 20 percent is assigned when the impairment is moderate, and an evaluation of 30 percent is assigned when the impairment is severe. 

Diagnostic Code 5260 pertains to limited flexion of the knee. Flexion limited to 60 degrees is noncompensable. A 10 percent rating applies when flexion is limited to 45 degrees. A 20 percent rating applies when flexion is limited to 30 degrees. A 30 percent rating applies when flexion is limited to 15 degrees.

Diagnostic Code 5261 pertains to limited extension. Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating. 

Under Diagnostic Code 5262, a 10 percent rating is warranted for malunion of the tibia and fibula with slight knee or ankle disability; a 20 percent rating when there is malunion of the tibia and fibula with moderate knee or ankle disability; a 30 percent rating for malunion of the tibia and fibula with marked knee or ankle disability; and a maximum rating of 40 percent for nonunion of the tibia and fibula with loose motion, requiring brace. 38 C.F.R. § 4.71a.

The VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 (which provides for a 10 percent rating for a noncompensable limitation of motion or painful motion of an affected joint) and 5257, provided that a separate rating must be based upon additional disability. VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998). 

Separate ratings may be assigned for limitation of flexion, limitation of extension, and subluxation of the same knee. Specifically, where a Veteran has both a compensable limitation of flexion, compensable subluxation, and a compensable limitation of extension of the same knee, the limitations must be rated separately to adequately compensate for functional loss associated with the disability. VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2005).

At an August 2009 VA examination the Veteran reported pain when running and inability to run anymore. The Veteran noted time to time giving way of the left knee. However, the Veteran did not report stiffness, swelling, heat, redness, locking, fatigability, or lack of endurance. The examination report indicates no dislocation or recurrent subluxation, and no inflammatory arthritis. Range of motion testing indicated flexion of 0-120 degrees with no pain; and no left pain with repetition of flexion, with no fatigability, lack of endurance, weakness, or incoordination upon repetition of flexion of the left knee. Extension measured 0 degrees in full extension with no pain; and no pain with repetition of extension, with no fatigability, lack of endurance, weakness, or incoordination upon repetition of extension of the left knee. Examination of the medial and lateral collateral ligaments indicated varus/valgus stress in neutral and in 30 degrees of flexion did not reveal any instability. Anterior and posterior drawer test was negative. Lachman's and McMurray's tests were negative.

A January 2010 private treatment record indicates left knee pain with a diagnosis of osteoarthritis of the left knee.

A March 2012 VA examination reports complaints of left knee pain and that his knee gives out when going down stairs. Range of motion testing resulted in the following: flexion of 90 degrees, with evidence of painful motion beginning at 90 degrees; extension ending at 0 degrees or any degree of hyperextension (no limitation of extension). The Veteran was able to perform repetitive-use testing, which again resulted in flexion ending at 90 degrees and extension ending at 0 (no limitation). Therefore, the examiner noted that the Veteran did not have additional limitation in range of motion of the knee after repetitive-use testing. The examination reports less movement than normal and pain on movement of the left knee. Left knee flexion and right flexion has normal muscle strength. Joint stability tests all resulted with normal findings, and the examiner noted no history of recurrent patellar subluxation/ dislocation. The VA examiner reported a meniscus (semilunar cartilage) condition, with frequent episodes of joint "locking" and of joint pain. The examiner noted imaging studies with findings of degenerative or traumatic arthritis.

A March 2012 private examination report includes examination of the left knee, with findings of prepatellar tenderness, small effusion, tender joint line, positive patellar grind, crepitus, decreased flexion, pain with flexion, decreased extension, stability, muscle strength/tone normal, and normal appearance.

April 2014 and August 2014 VA treatment records indicate continued pain of the left knee and degenerative joint disease of the knees.

February 2015 VA examination includes diagnoses of left knee meniscal tear and left knee instability. The Veteran reported a worsening of his left knee disability, with inability to sit for more than 30 to 40 minutes as a result of pain and stiffness. The Veteran further reported swelling and difficulty with stairs. The Veteran reported that he is able to drive but that he unable to do so for more than an hour without needing to get out and stretch. The Veteran asserted that he has increasingly hard time walking and that his knee now gives away when in the shower or walking. Range of motion testing indicated abnormal or outside of normal ranges of motion of both the left and right knees. Right knee flexion measured 0 to 130 degrees, extension of 130 to 0 degrees, with no pain upon weight bearing and no tenderness or pain on palpation of the joint or associated soft tissue. Left knee flexion measured 0 to 110 degrees, extension of 110 to 0 degrees, with pain upon weight bearing and tenderness or pain on palpation of the joint or associated soft tissue. The examiner found the following pertaining to the left knee:
"Bilateral joint line pain and positive McMurray and Steinmann medially and laterally. No Lachman or pivot shift. 2+ instability in valgus at 30 degrees with 'sloppy' end point. Left antalgic gait. Patello femoral pain on compression. There is left knee pain at 80 degrees of flexion."
No crepitus of the left knee was reported. 

The Veteran was able to perform range of motion testing of the bilateral knees, with no additional functional loss or range of motion indicated. The examiner noted that the Veteran is not being examined immediately after repetitive use over time, and found that the examination is neither medically consistent or inconsistent with the Veteran's statements describing functional loss with repetitive use over time. The examiner found less movement than normal of the left knee, but noted no ankylosis for either the left or right knees. No reduction of muscle strength was found, and no muscle atrophy was reported. Joint stability testing was normal for the bilateral knees, but indicated recurrent effusion and medial instability of the left knee measuring 2+. No shin splints were found, but meniscus semilunar cartilage condition of the left knee, namely meniscal tear, frequent episodes of joint pain, and frequent episodes of joint effusion, were reported. The Veteran reported constant use of a cane and occasional use of braces. Imaging was analyzed and indicated chondrocalcinosis of the left knee 

January 2017 VA examination indicates diagnoses of left knee instability and left knee medial meniscectomy. The Veteran reported increased pain and swelling, with instability, difficulty in standing for long periods of time, and difficulty in climbing up and down stairs. Range of motion testing of the right knee resulted in flexion of 0 to 130 degrees and extension of 130 to 0 degrees. Range of motion testing of the left knee resulted in flexion of 0 to 90 degrees and extension of 90 to 0 degrees, with pain on both ranges of motion. Functional loss of the left knee was reported to be inability to stand for long periods of time, which causes swelling, and inability to climb stairs up or down. The examiner reported evidence of localized tenderness or pain on palpation of the joint or associated soft tissue of the left knee, with medial patella, and mild to moderate increase in pain causing decrease in stability. There was noted to be evidence of pain with weight bearing, and objective evidence of crepitus. Upon repetitive use testing, the Veteran did not exhibit additional loss of functional or range of motion in his left and right knees. The examiner reported that pain, weakness, fatigability, or incoordination significantly limits functional ability of the left and right knees with repeated use over a period of time-the right knee measuring flexion of 0 to 130 degrees, extension of 130 to 0 degrees; the left knee measuring flexion of 0 to 90 degrees, extension of 90 to 0 degrees. The examination report notes that although the examination report was not conducted during a flare up, the examination was medically consistent with the Veteran's statements describing functional loss during flare up. The examiner reported that the Veteran's left knee is significantly limited in functional ability during a flare up as a result of fatigue and lack of endurance. Additional factors contributing to the Veteran's left knee disability includes weakened movement, swelling, instability of station, disturbance of locomotion, interference with sitting, and interference with standing. However, muscle strength of the bilateral knees upon flexion and extension were noted to be normal. No muscle atrophy and no ankylosis were found. Moderate lateral instability of the left knee was reported, with a history of recurrent effusion, noted to manifest in large amount of swelling in the left knee when standing for about an hour. 

Stability testing of the left knee indicated in lateral instability of 2+. The examiner noted that the Veteran now suffers from shin splints (medial tibial stress syndrome) of the left lower extremity, with this condition now affecting the range of motion of the Veteran's left knee. The examiner further noted a left knee meniscal tear, frequent episodes of locking, frequent episodes of joint pain, and frequent episodes of joint effusion. The examination report indicates complaints of swelling after standing for long periods of time, constant knee pain, and previously undergoing surgery for repair of medial and lateral meniscus. The Veteran reported using the assistance of a brace or cane on occasion. Imagining demonstrates degenerative or traumatic arthritis. The examiner clarified that "there is a progression in the Veteran's symptoms, however no change to the service-connected diagnosis." Additionally, the examiner clarified that there is evidence of pain when the joints are used in non-weight bearing, passive range of motion values are noted to be the same as active, and there is evidence of pain in either joint on passive range of motion testing. 

Given the medical evidence of record, the Board finds that a rating of 30 percent, and no higher, under Diagnostic Codes 5257 is warranted for the entire rating period on appeal.

During the entire period on appeal, the Veteran noted giving away, locking, and instability, and effusion of the left knee. Under Diagnostic Code 5257, a rating of 30 percent is warranted for severe recurrent subluxation or lateral instability. Specifically, at the February 2015 and January 2017 VA examinations, the examiners reported instability measuring 2+. Therefore, the Board finds that the Veteran's left knee instability most nearly approximates a rating of 30 percent. As a rating of 30 percent is the maximum rating available under Diagnostic Code 5257, the Board finds that a higher rating for left knee subluxation/ instability is not warranted.

The Board notes, however, that cartilage, semilunar, dislocated, with frequent episodes of locking, pain, and effusion into the joint, has been demonstrated in the medical evidence of record for the entire period on appeal. Yet, a rating of 20 percent is the maximum rating available under such diagnostic code. Therefore, a higher is unavailable. The Veteran in this case may not be assigned separate ratings for the left knee disability under Diagnostic Code 5257 (subluxation or lateral instability), and Diagnostic Code 5258, as such would constitute pyramiding. The diagnostic codes overlap in ratings based on pain, locking, and instability, as forms of limitation of motion; therefore, assigning separate ratings under both Diagnostic Codes would violate the prohibition against pyramiding. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition). 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence. Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. It is permissible to switch diagnostic codes to reflect more accurately a claimant's current symptoms. See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the Diagnostic Code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). In this case, the Board replaces the rating under 5258 with the assigned rating under Diagnostic Code 5257. The Board finds that, because a higher rating of 30 percent is unavailable under Diagnostic Code 5258, it is more advantageous to the Veteran that he be rated as 30 percent disabling under Diagnostic Code 5257. 

Additionally, the Board notes that the Veteran, during the entire period on appeal, had a current diagnosis of arthritis. Arthritis is rated under Diagnostic Code 5003, which allows for the maximum disability rating of 20 percent. Therefore, the Board finds that a rating of 40 percent is unavailable through application of such Diagnostic Code. While a claimant who has both arthritis and instability of a knee may be granted separate evaluations under Diagnostic Codes 5003 and 5257, respectively, without violating the rule against pyramiding in 38 C.F.R. § 4.14, any such separate rating must be based on additional disabling symptomatology. In other words, separate evaluations are appropriate so long as there is evidence of limitation of motion that meets the requirements of the zero percent level under either Diagnostic Code 5260 or 5261. See VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (August 14, 1998). In this case, the Veteran has separate compensable rating for subluxation and instability, and, therefore, a separate rating for arthritis under 5003 is not permitted.

Moreover, the Board has considered the application of separate rating disabilities for limitation of motion (flexion and extension). Again, the Board notes that VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of flexion of the leg) and under Diagnostic Code 5261 (limitation of extension of the leg), may be assigned for disability of the same joint. VAOGCPREC 9-2004 (September, 2004). Under Diagnostic code 5260, flexion limited to 60 degrees is noncompensable and a 10 percent rating applies when flexion is limited to 45 degrees. Under Diagnostic Code 5261, extension limited to 5 degrees warrants a 0 percent rating and extension limited to 10 degrees warrants a 10 percent rating. Range of motion testing during the period on appeal do not indicate left knee flexion limited to 60 degrees or worse, and extension limited to 5 degrees or worse. However, the Veteran exhibited pain upon flexion and extension of the left knee, with limitation of motion, functional loss, and pain upon weight bearing. Therefore, although the Veteran's limited extension and flexion are more nearly approximated by noncompenable disability ratings under Diagnostic Codes 5260 (flexion) and 5261 (extension), the Board finds that separate compensable ratings of 10 percent are warranted under Diagnostic Code 5003 (arthritis) for painful motion upon left knee flexion and left knee extension. Painful motion of a major joint or groups caused by degenerative arthritis, where the arthritis is established by X-ray, is also deemed to be limited motion and entitled to a minimum 10 percent rating, per joint, combined under Diagnostic Code 5003, even though there is no actual limitation of motion. See 38 C.F.R. §§ 4.40, 4.59, 4.71a, Diagnostic Code 5003; VAOPGCPREC 09-98 (August 14, 1998), citing Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991). 

The Board has considered additional Diagnostic Codes, however, the Board does not find such additional Codes to be applicable. The Board has considered whether an increased evaluation is warranted under other relevant governing codes, such as those codes governing ankyloses. See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 (2016). In this regard, the aforementioned range of motion findings clearly demonstrate that the Veteran's left knee is not fixated or immobile, and there is no diagnosis of ankylosis. There been any such allegation made by the Veteran or his representative. Similarly, the evidence of record does not indicate a removal of semilunar cartilage, (Diagnostic Code 5259), there is no nonunion of or malunion of the knee or ankle (Diagnostic Code 5262), and there is no reported genu recurvatum (Diagnostic Code 5263). Thus, the application of such Diagnostic Codes is not applicable in this case, and a higher disability rating for left knee subluxation is not warranted, a disability rating in excess of 10 percent for left knee limitation of flexion is not warranted, and a disability rating in excess of 10 percent for left knee limitation of extension is not warranted.

The Board acknowledges the Veteran's belief that his current left knee disability worse reflected by the current rating. See April 2014 hearing transcript. However, there is no indication that the Veteran has medical expertise or training, including in the field of orthopedics, and the Board therefore finds that objective testing outweighs the Veteran's reports of subjective worsening. Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).

Furthermore, as reflected in the VA medical examination reports, the private treatment records, and the VA treatment records, the symptoms throughout the period on appeal are essentially consistent. For this reason, staged ratings are not applicable. See Fenderson, 12 Vet. App. at 119. 

Therefore, for the entire period on appeal, the Board finds that the preponderance of the evidence is against the claim for an increased rating in excess of 30 percent for left knee subluxation, but assigns a separate compensable rating of 10 percent, and no higher, based upon limitation of extension, and assigns a separate compensable rating of 10 percent, but no higher, based upon limitation of flexion. 



ORDER

Entitlement to a disability evaluation in excess of 30 percent for left knee medial meniscectomy residuals, based on subluxation, is denied.

Entitlement to a disability evaluation of 10 percent, but no higher, for left knee medial meniscectomy residuals, based on limitation of extension, is granted.

Entitlement to a disability evaluation of 10 percent, but no higher, for left knee medial meniscectomy residuals, based on limitation of flexion, is granted.


REMAND

The Veteran seeks entitlement to a TDIU, asserting that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities; provided that, if there is only one such disability, this disability shall be ratable as 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with a combined rating of 70 percent or more. 38 C.F.R. § 4.16 (a). 

In this case, as decided herein, the Veteran is rated at 30 percent for left knee disability, subluxation; 10 for left knee disability, limitation of flexion; 10 for left knee disability, limitation of extension; 10 percent for degenerative joint disease and impingement syndrome of the left shoulder, and 0 percent for scar left knee. Thus, the Veteran does not meet the schedular criteria for TDIU. 38 C.F.R. § 4.16 (a). However, it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled. 38 C.F.R. § 4.16 (b). Where a veteran does not meet the schedular requirements, the Board may only refer the claim to the Chief Benefits Director or Director, Compensation and Pension Service, for extraschedular consideration. Bowling v. Principi, 15 Vet. App. 1 (2001).

Here, the Veteran states that he worked as an animal control officer from 1980 until 2000, when he was forced to retire at the age of 50 as a result of his disabilities. The Veteran explained that his job as an animal control officer required him to do a lot of walking and required him to chase around livestock. At the April 2014 hearing before the undersigned VLJ, the Veteran explained that his job became painful as a result of his service-connected knee and shoulder disability, and required him to take days off. 

Although the RO denied the claim, finding that the Veteran's service-connected disabilities do not prevent him from performing sedentary jobs, the Board notes that the Veteran's employment history, as noted on his VA Form 28-1902w, verifies his employment as an animal service officer from 1980 to 2000, with no additional employment post-service; and reports a high school education. Additionally, the Veteran has undergone Vocational Rehabilitation, and such records has been associated with the Veteran's electronic claims folder. The Vocational Rehabilitation records indicate recommendations for the Veteran's occupation, which all require physical activity. Specifically, such jobs were listed to be elemental work with plants and animals, elemental work with mechanics, industrial elemental work, vending, and attendant services.  

The February 2015 and January 2017 VA examiners both found that Veteran's knee disability impacts his ability to perform occupational tasks, noting that the Veteran has trouble squatting, running, and bending down. 

Therefore, based on this evidence, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Chief Benefits Director or the Director of Compensation Service, for consideration of entitlement to TDIU on an extraschedular basis. 

Accordingly, the case is REMANDED for the following action:

1. Refer the claim for entitlement to a TDIU for the Veteran to the Chief Benefits Director or the Director of Compensation Service, for consideration of whether TDIU on an extraschedular basis is warranted.

2. If the determination of any of the issue on appeal remains unfavorable to the Veteran, him and his representative should be furnished a supplemental statement of the case (SSOC) which addresses all evidence associated with the claims file since the last SOC. The Veteran and his representative should be afforded the applicable time period in which to respond. Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


